Perkins, J.
Complaint against Leppert for retailing to Chester Monk. Trial upon the general issue and conviction.
The bill of exceptions in the case states, that “ Chester Monk was produced and sworn by the prosecutor, and testified as follows: ‘ I reside about two miles from Yorktown, in this county. I bought liquor of the defendant, about the 10th day of December, 1853. He drew it out of a barrel in a quart cup, and then poured it into a glass. I paid 5 cents for it. I was sick all the fall and winter with the ague. Dr. Johnson commanded me to take liquor. I got a gallon and put roots into it. Dr. Johnson told me I might use liquor to strengthen me, and that it would be good for me. The doctor said it would be good for me. I bought the liquor because I was not well, and because Dr. Johnson told me it would do me good. I might have drank it anyhow. The defendant is a farmer. He does not keep a grocery. I never saw other persons come and drink at defendant’s as I did.’ This was all the testimony given in the cause.”
Upon this testimony the defendant was convicted.
We think, according to the evidence, that the liquor in question was not sold for a medicinal purpose, though it may have been pm-chased for such, and that the defendant was rightly convicted. It does not appear that the object for which the liquor was purchased was made known to him. See Donnell v. The State, 2 Ind. R. 658.
Per Curiam.
The judgment is affirmed with costs.